Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on May 10, 2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 102(a)(2) as anticipated by Fatehi et al. (U.S. Patent No. 10,876,277, hereon Fatehi) have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the argument presented by the Applicant(s). Claims 1-15 are now pending in the application.  
Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 1: the instant claim is allowed because the closest prior art, Fatehi fails to anticipate or render obvious " At least one computer-readable medium on which are stored instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method" including the steps (or comprising) " receiving over a network from one or more seismic sensors a data set characterizing a seismic event generating a seismic wave; based on the data set, calculating a time of arrival and intensity of the seismic wave at a predetermined location, the predetermined location having one or more mitigation devices; determining if the intensity of the seismic wave exceeds a predetermined seismic intensity threshold; and if the intensity of the seismic wave exceeds the predetermined seismic intensity threshold, activating the one or more mitigation devices,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
In reference to claim 11: the instant claim is directed to a system and include similar allowable subject matter. 
The remaining claims depend on their respective base claims and include further limitation(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857